16-3434-cv
Williams v. Riley

                    UNITED STATES COURT OF APPEALS
                        FOR THE SECOND CIRCUIT

                         SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION
TO A SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED
AND IS GOVERNED BY FEDERAL RULE OF APPELLATE PROCEDURE 32.1 AND THIS
COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A DOCUMENT
FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX
OR AN ELECTRONIC DATABASE (WITH THE NOTATION ASUMMARY ORDER@). A
PARTY CITING TO A SUMMARY ORDER MUST SERVE A COPY OF IT ON ANY PARTY
NOT REPRESENTED BY COUNSEL.

     At a stated term of the United States Court of Appeals for
the Second Circuit, held at the Thurgood Marshall United States
Courthouse, 40 Foley Square, in the City of New York, on the
4th day of October, two thousand seventeen.

PRESENT:
         DENNIS JACOBS,
         JOSÈ A. CABRANES,
         RICHARD C. WESLEY,
              Circuit Judges.
____________________________________________

STEPHEN JOHN WILLIAMS,
              Plaintiff-Appellant,

            v.                                       16-3434

MICHAEL E. RILEY, FRANCIS J. FOLEY, III,
GINA MANCINI-PICKETT,
              Defendants-Appellees.†
____________________________________________


FOR PLAINTIFF-APPELLANT:         Stephen John Williams, pro se,
                                 Storrs, CT.

†
  The Clerk of Court is respectfully directed to amend the
official caption to conform to the above.
FOR DEFENDANTS-APPELLEES:     Maura Murphy Osborne, Assistant
                              Attorney General, for George
                              Jepsen, Attorney General of
                              Connecticut, Hartford, CT.


     Appeal from a judgment of the United States District Court
for the District of Connecticut (Shea, J.).

     UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED, AND
DECREED that the judgment of the district court is AFFIRMED.

     Appellant Stephen Williams, a suspended attorney appearing
pro se, sued two state judges and a court clerk under 42 U.S.C.
§ 1983 and state law for violating his constitutional rights
during state court proceedings that stemmed from his challenge
to a speeding ticket and that resulted in attorney disciplinary
charges and suspension of his law license. The district court
dismissed the complaint based on judicial and quasi-judicial
immunity, denied Williams’s motion to disqualify the
Connecticut Attorney General (“AG”) from acting as defendants’
counsel, and denied leave to amend the complaint a second time.
Williams now appeals. We assume the parties’ familiarity with
the underlying facts, the procedural history, and the issues
on appeal.

     We “review de novo a district court’s dismissal of a
complaint pursuant to Rule 12(b)(6), construing the complaint
liberally, accepting all factual allegations in the complaint
as true, and drawing all reasonable inferences in the
plaintiff’s favor.” Chambers v. Time Warner, Inc., 282 F.3d
147, 152 (2d Cir. 2002). The complaint must plead “enough facts
to state a claim to relief that is plausible on its face.” Bell
Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007). Although all
factual allegations in a complaint are accepted as true, that
requirement “is inapplicable to legal conclusions.” Ashcroft
v. Iqbal, 556 U.S. 662, 678 (2009). Denials of leave to amend
and decisions on motions to disqualify an attorney are reviewed
for abuse of discretion. Anderson News, L.L.C. v. Am. Media,
Inc., 680 F.3d 162, 185 (2d Cir. 2012); Bobal v. Rensselaer
Polytechnic Inst., 916 F.2d 759, 764 (2d Cir. 1990).

     Williams’s brief fails to challenge the ruling that
judicial and quasi-judicial immunity barred his claims against
the defendants and instead only challenges the district court’s
determination that two of the defendants were not properly
served. Nevertheless, upon review, we conclude that the
district court correctly determined that Williams’s claims
against all of the defendants were barred by immunity. We
therefore affirm for substantially the reasons stated by the
district court in its thorough and well-reasoned August 25, 2016
decision. As the district court determined, the allegations
against Judges Francis Foley and Michael Riley concern conduct
within their capacity and jurisdiction as judges. See Bliven
v. Hunt, 579 F.3d 204, 209 (2d Cir. 2009). And the allegations
against Gina Mancini-Pickett concern her management of
individual cases, for which she enjoys immunity. See id. at
210-11; Rodriguez v. Weprin, 116 F.3d 62, 66 (2d Cir. 1997).

     As to injunctive relief: “in any action brought against a
judicial officer for an act or omission taken in such officer’s
judicial capacity, injunctive relief shall not be granted
unless a declaratory decree was violated or declaratory relief
was unavailable.” 42 U.S.C. § 1983. The individual
defendants here were judicial officers because they were either
judges or entitled to quasi-judicial immunity. See Montero v.
Travis, 171 F.3d 757, 759-61 (2d Cir. 1999) (per curiam).
Williams did not allege that the defendants violated a
declaratory decree or that declaratory relief was unavailable.
The district court properly dismissed the claims for injunctive
relief.

     The district court did not err in denying leave to amend
the complaint. “Although [Federal Rule of Civil Procedure]
15(a) provides that leave to amend a complaint ‘shall be freely
given when justice so requires,’ it is within the sound
discretion of the district court whether to grant or deny leave
to amend.” Zahra v. Town of Southold, 48 F.3d 674, 685 (2d Cir.
1995) (internal citation omitted). District courts may deny
leave to amend “for good reason, including futility . . . .”
TechnoMarine SA v. Giftports, Inc., 758 F.3d 493, 505 (2d Cir.
2014) (internal quotation marks omitted). The district court
did not abuse its discretion in determining that Williams’s
proposed amendment failed to plausibly allege that Judge Foley
was acting under the color of state law when he called the police


                                3
about a suspicious package, which turned out to be legal
documents from Williams. Nor did Williams allege that Judge
Foley’s actions denied him federal rights. Because Williams’s
proposed claims against Judge Foley failed to state a claim
under § 1983, any amendment would have been futile. See Annis
v. Cty. of Westchester, 136 F.3d 239, 245 (2d Cir. 1998) (“A
§ 1983 claim has two essential elements: (1) the defendant acted
under color of state law; and (2) as a result of the defendant’s
actions, the plaintiff suffered a denial of her federal
statutory rights, or her constitutional rights or
privileges.”).

     Finally, Williams challenges the denial of his motions to
disqualify the defendants’ counsel, the AG. Williams advances
three grounds: (1) the AG is precluded from representing the
defendants because the AG withdrew from a prior state court case
after Williams filed a disqualification motion; (2) the AG is
statutorily barred from representing the defendants; and (3)
the AG cannot simultaneously represent the defendants and
“act[] as a prosecutor,” Appellant’s Br. at 12, by defending
the merits of the underlying disciplinary decision. All three
arguments are meritless. Williams admitted that the prior
disqualification motion was never decided--it was denied as
moot because the AG withdrew prior to the state court’s
consideration of it--and therefore cannot preclude the AG from
representing the defendants in this case. See Jackson v. R.G.
Wipple, Inc., 225 Conn. 705, 714 (1993) (“For an issue to be
subject to collateral estoppel, it must have been fully and
fairly litigated in the first action. It also must have been
actually decided and the decision must have been necessary to
the judgment.” (internal quotation marks and emphasis
omitted)). Further, the AG is empowered to represent “any .
. . state officer, employee or member in any civil action or
proceeding . . . arising out of any alleged act, omission or
deprivation which occurred or is alleged to have occurred while
the officer, employee or member was acting in the discharge of
his duties or in the scope of his employment . . . .” Conn.
Gen. Stat. § 5-141d(b). Lastly, the AG’s representation of the
defendants in this civil lawsuit does not amount to prosecution,
and does not constitute a conflict of interest because the
assistant attorney general representing the defendants has

                               4
never previously pursued disciplinary charges against
Williams.

     We have considered all of Williams’s remaining arguments
and find them to be without merit. Accordingly, we AFFIRM the
judgment.

                            FOR THE COURT:
                            CATHERINE O’HAGAN WOLFE, CLERK




                              5